COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00317-CV


Ensign Group, Inc., Savoy                  §    From the 431st District Court
Healthcare, Inc., and Xavier Pruitt,
Individually                               §    of Denton County (14-04607-431)

v.                                         §    May 14, 2015

Erica Mammen                               §    Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order denying Ensign Group, Inc., Savoy Healthcare, Inc., and Xavier Pruitt’s

motion to compel arbitration is reversed and the case is remanded to the trial

court for further proceedings consistent with this opinion.

      It is further ordered that Appellee Erica Mammen shall pay all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier